UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4666


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS LAUREN PFOFF,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:06-cr-00069-FL-1)


Submitted:    May 15, 2009                    Decided:   June 4, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN AND BERRY, PLLC, Wilmington, North
Carolina, for Appellant. Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas    Lauren    Pfoff     appeals         from   his    robbery       and

firearm convictions and his 300-month sentence entered pursuant

to his guilty plea.           Pfoff’s counsel has filed an Anders * brief,

concluding       that   there     are   no   meritorious        issues         for   appeal.

Pfoff and the Government have declined to file briefs.                               After a

thorough review of the record, we affirm.

               After signing a detailed plea agreement, Pfoff pled

guilty following a thorough Fed. R. Crim. P. 11 colloquy.                                 He

testified that he was fully satisfied with his attorney and that

he was pleading guilty voluntarily.                    Subsequently, the district

court       followed    the   necessary      procedural        steps      in    sentencing

Pfoff,       appropriately      treating         the   Guidelines         as     advisory,

referencing       the    sentencing      factors        in    18    U.S.C.       § 3553(a)

(2006), and providing an individualized assessment based on the

facts presented.          See Gall v. United States, 128 S. Ct. 586,

596-97 (2007).          Pfoff’s sentence was the sentence the parties

agreed to as appropriate in the plea agreement; moreover, as it

was within the Guidelines range, we may presume that it was

reasonable.       See United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).




        *
            Anders v. California, 386 U.S. 738 (1967).



                                             2
            Our review of the record showed no meritorious issues

for   review.      Accordingly,    we    affirm     Pfoff’s   convictions    and

sentence.    This court requires that counsel inform her client,

in writing, of his right to petition the Supreme Court of the

United States for further review.           If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on the client.                 We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the    materials    before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3